DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 9/28/2021.  Claim 7 has been canceled.  Claims 1-6, 8 and 9 are now pending.  Terminal disclaimer submitted on 9/28/2021 has been approved.
Allowable Subject Matter

3.	Claims 1-6, 8 and 9 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Kevern et al. (Transportation Research Record: Journal of the Transportation Research Board, No. 2290, 115-121, 2012), Kobayashi et al. (JP 2000-290051) and Amano et al. (US Patent 5,246,163).
Kevern et al. disclose a composition comprising cement, coarse aggregate, fine aggregate, fly ash (reads on lightweight aggregate), water and super absorbent polymer (p. 116, right column).
Kobayashi et al. disclose a composition comprising 100 pts.wt. powder of cement, 0-100 pts.wt. fine aggregate, 400-600 pts.wt. coarse aggregate, 0.1-1 pt.wt. thickening additive (reads on lightweight aggregate) comprising a mixture of a water-soluble cellulose ether and water-soluble polysaccharides in a weight ratio of 10:90 to 30:70, 0.3-15 pts.wt. organic polymer, 0-1 pt.wt. water-reducing agent and 20-50 pts.wt. water, wherein the surfaces of the aggregates are previously coated with water or an emulsion of the organic polymer (abstract).
Amano et al. disclose a composition comprising cement, sand, gravel, stone, artificial light weight aggregate, and fly ash (col. 3, lines 45-52).
Thus, Kevern et al., Kobayashi et al. and Amano et al. do not teach or fairly suggest the claimed composition comprising: coarse aggregate comprising rocks having an average minimum dimension; fine aggregate comprising granules of sand having an average maximum dimension substantially smaller than the coarse aggregate average minimum dimension; cement; lightweight aggregate comprising an organic material that tends to absorb water and a highly porous solid material that has sufficient capillary action to absorb and store water; and coated fine aggregate, wherein the coated fine aggregate comprises a portion of the fine aggregate with the granules individually powder coated with a first powder selected from the group consisting of: a lignosulfate, a nitrite salt, a natural wood resin, and a poly-acrlyamide, and a second super-absorbent polymer.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762